Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jessica Zurlo (REG 71,693) on 9/9/2021.
The application has been amended as follows: 
1. (currently amended): An attachable display device, comprising:
a mounting frame comprising:
through hole guide slot and a lower track comprising a second elongated through hole guide slot, 
a first puck operatively coupled to the upper track via the first elongated through hole guide slot and a second puck operatively coupled to the lower track via the second elongated through hole guide slot,
a receiving space disposed between the upper track and the lower track, and
at least one magnet attached to the mounting frame opposite the receiving space,
a display screen  operatively coupled to an upper slide rail via a first pivot joint and a lower slide rail via a second pivot joint, wherein the first and second pivot joints are movable within the upper and lower slide rails,  and wherein the upper and lower slide rails are slidable along the first and second elongated through hole guide slots, the display screen comprising:
a first torque hinge operatively connected to the first pivot joint and a second torque hinge operatively connected to the second pivot joint, and 
an electrical connector,
wherein the display screen is operable to selectively transition between a closed position in which the display screen is positioned within the receiving space and an open position in which the display screen extends outwardly of the mounting frame to be exposed from one side of the mounting frame, and
wherein the torque  hinges and the pivot  joints are configured so that the display screen rotates relative to the mounting frame to allow the display screen to be placed in an angled configuration.

6. (currently amended) An attachable display device, comprising:
a mounting frame comprising:
an upper track comprising a first elongated through hole guide slot and a lower track comprising a second elongated through hole guide slot, 
a first puck operatively coupled to the upper track via the first elongated through hole guide slot and a second puck operatively coupled to the lower track via the second elongated through hole guide slot, and

a display screen operatively coupled to an upper slide rail via a first pivot joint and a lower slide rail via a second pivot joint, wherein the first and second pivot joints are movable within the upper and lower slide rails, and wherein the upper and lower slide rails are slidable along the first and second elongated through hole guide slots, the display screen comprising:
a first torque hinge operatively connected to the first pivot joint and a second torque hinge operatively connected to the second pivot joint, wherein the display screen is rotatable about a vertical axis via the pivot  joints and the torque  hinges,
wherein the display screen is operable to selectively transition between a closed position
in which the display screen is positioned within the receiving space and an open position in
which the display screen extends outwardly of the mounting frame to be exposed from one side of the mounting frame, and

wherein, in the open position, the display screen is configured to be slidably deployed to
varying horizontal distances.


14. (Currently Amended) An attachable display device, comprising:

a frame comprising an upper track, a lower track, and a receiving space disposed therebetween,

wherein the upper track comprises a first elongated through hole guide slot and the lower track comprises a second elongated through hole guide slot,

a first puck operatively coupled to the first elongated through hole guide slot and a second puck operatively coupled to the second elongated through hole guide slot,

a display screen operatively coupled to an upper slide rail via a first pivot joint and a lower slide rail via a second pivot joint, wherein the first and second pivot joints are movable within the upper and lower slide rails, and wherein the upper slide rail and the lower slide rail are slidable along the upper and lower tracks,

wherein the display screen is rotatable about a vertical axis via the pivot joints, and

further comprising a first torque hinge operatively connected to the first pivot joint and a second torque hinge operatively connected to the second pivot joint,


in which the display screen is positioned within the receiving space and an open position in
which the upper slide rail and the lower slide rail are configured for slidable deployment along
the upper track and the lower track to a first horizontal distance and the display screen is
configured for slidable deployment along the upper slide rail and the lower slide rail to a second
horizontal distance.

15. (cancelled)
19. (cancelled)
 
Allowable Subject Matter

Claims 1-14, 16-18, 21 allowed.
With respect to claims 1-13, 21 the allowability resides in the overall structure of the device as recited in independent claims 1, 6 and at least in part because of claimed limitations:

“an upper track comprising a first elongated through hole guide slot and a lower track comprising a second elongated through hole guide slot, 
a first puck operatively coupled to the upper track via the first elongated through hole guide slot and a second puck operatively coupled to the lower track via the second elongated through hole guide slot,
a display screen operatively coupled to an upper slide rail via a first pivot joint and a lower slide rail via a second pivot joint, wherein the first and second pivot joints are movable within the upper and lower slide rails, and wherein the upper and lower slide rails are slidable along the first and second elongated through hole guide slots, the display screen comprising:



2.	With respect to claims 14, 16-18 the allowability resides in the overall structure of the device as recited in independent claim 14 and at least in part because of claimed limitations:
“a frame comprising an upper track, a lower track, and a receiving space disposed therebetween,

wherein the upper track comprises a first elongated through hole guide slot and the lower track comprises a second elongated through hole guide slot,

a first puck operatively coupled to the first elongated through hole guide slot and a second puck operatively coupled to the second elongated through hole guide slot,

a display screen operatively coupled to an upper slide rail via a first pivot joint and a lower slide rail via a second pivot joint, wherein the first and second pivot joints are movable within the upper and lower slide rails, and wherein the upper slide rail and the lower slide rail are slidable along the upper and lower tracks,

further comprising a first torque hinge operatively connected to the first pivot joint and a second torque hinge operatively connected to the second pivot joint.”

The aforementioned limitations in combination with all remaining limitations of claims 1, 6, 14 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claims 1, 6, 14 in combination with the remaining limitations.

Ram (US 20060082518 A1) fig 194 fails to teach a first/second elongated through hole guide slot.

Alva (US 20190138054 A1) teaches a first puck (one instance of 132) operatively coupled to an upper track (one side of 102) via the first elongated through hole guide slot (slot within 102 that 132 fits into) and a second puck (other instance of 132) operatively coupled to an lower track (other side of 102) via the second elongated through hole guide slot (slot within 102 that other instance of 132 fits into)
a display screen (108) operatively coupled to an upper slide rail (one instance of 130) via a first pivot joint (one instance of 110) and a lower slide rail (other instance of 130) via a second pivot joint (other instance of 110).






However Alva fails to teach:
wherein the first and second pivot joints are movable within the upper and lower slide rails,  and wherein the upper and lower slide rails are slidable along the first and second elongated through hole guide slots;

WO2009130981A1 teaches a first puck (17, fig 20) operatively coupled to an upper track (51) via the first elongated through hole guide slot (guide slot of 51) and a second puck (18) operatively coupled to an lower track (52) via the second elongated through hole guide slot (guide slot of 52)
a display screen (5, fig 3) operatively coupled to an upper slide rail (7) via a first pivot joint (21, fig 20) and a lower slide rail (8, fig 4) via a second pivot joint (22, fig 20, page 9 recites ‘The first connecting member 21 corresponds to a member constituted by the
pivot shaft 106, the arm 107 and the guide pins 108, 109 in FIG. 5, and the second connecting member 22 corresponds to a member constituted by the pivot shaft 110, the arm 111 and corresponds to a member constituted by the guide pins 112 and 113’)







However WO2009130981A1 fails to teach:
wherein the first and second pivot joints are movable within the upper and lower slide rails,  and wherein the upper and lower slide rails are slidable along the first and second elongated through hole guide slots;
a first torque hinge operatively connected to the first pivot joint and a second torque hinge operatively connected to the second pivot joint


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841